Appeal from a judgment of the County Court of Rensselaer County (Ceresia, Jr., J.), rendered March 12, 1990, convicting defendant upon his plea of guilty of the crimes of attempted rape in the first degree, robbery in the second degree and robbery in the third degree (two counts).
Defendant pleaded guilty to four felonies in satisfaction of several accusatory instruments. He received concurrent prison sentences of 5 to 15 years for the attempted rape in the first degree conviction, 6 to 18 years for the robbery in the second degree conviction and 2 Vs to 7 years for the robbery in the third degree convictions. We have examined defendant’s claim that his sentence was unduly harsh and have found it to be wholly unpersuasive. However, we note that defendant’s sentence for robbery in the second degree exceeds statutory guidelines. As a class C felony, the harshest sentence defendant could receive for this crime is 5 to 15 years. Because the sentences were concurrent and defendant will suffer no prejudice, we find no reason to vacate the sentence or remit the matter, and instead reduce it to 5 to 15 years.
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Orderéd that the judgment is modified, on the law, by reducing the sentence imposed for the conviction of robbery in the second degree to a prison term of 5 to 15 years, and, as so modified, affirmed.